Case 17-22337-jrs       Doc 66     Filed 04/18/19 Entered 04/18/19 12:32:09            Desc Main
                                   Document      Page 1 of 9




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION


IN RE:                              )
                                    )
PAMELA MICHELE DAVIS                )     CHAPTER 13
                                    )
            Debtor.                 )     CASE NO. 17-22337-JRS
================================)
                                    )
GLASS & SCHAEFFER, PC               )
                                    )
            Movant                  )
                                    )
v.                                  )
                                    )
LAMAR CREATIONS, INC.               )
                                    )
            Respondent              )
____________________________________)_________________________________________

                                    NOTICE OF HEARING

     PLEASE TAKE NOTICE that GLASSER & SCHAEFFER, PC has filed a “MOTION
TO RECONSIDER ORDER LIFTING STAY.”

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
to Reconsider Order Lifting Stay in Courtroom 103, United States Courthouse, 121 Spring
Street SE, Gainesville, GA 30501 on May 23, 2019 at 10:45 AM.

         Your rights may be affected by the court’s ruling on these pleadings. You should read these
pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case.
(If you do not have an attorney, you may wish to consult one). If you do not want the court to grant
the relief sought in these pleadings or if you want the court to consider your view, then you and/or
your attorney must attend the hearing. You may also file a written response to the pleadings with
the Clerk at the address stated below, but you are not required to do so. If you file a written
response, you must attach a certificate stating when, how and on whom (including addresses) you
served the response. Mail or deliver your response so that it is received by the Clerk at least two
business days before the hearing. The address of the Clerk’s Office is: Clerk, U.S. Bankruptcy
Court, Clerk, U. S. Bankruptcy Court, 121 Spring Street SE Gainesville, GA 30501. You must
also mail a copy of your response to the undersigned at the address stated below.
Case 17-22337-jrs     Doc 66   Filed 04/18/19 Entered 04/18/19 12:32:09   Desc Main
                               Document      Page 2 of 9


/s/ ________________
Howard Slomka
Georgia Bar # 652875
Slipakoff & Slomka, P.C.
Attorney for Debtor
Overlook III
2859 Paces Ferry Rd. SE
Atlanta, GA 30339
Case 17-22337-jrs      Doc 66    Filed 04/18/19 Entered 04/18/19 12:32:09           Desc Main
                                 Document      Page 3 of 9


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION


IN RE:                              )
                                    )
PAMELA MICHELE DAVIS                )     CHAPTER 13
                                    )
            Debtor.                 )     CASE NO. 17-22337-JRS
================================)
                                    )
GLASS & SCHAEFFER, PC               )
                                    )
            Movant                  )
                                    )
v.                                  )
                                    )
LAMAR CREATIONS, INC.               )
                                    )
            Respondent              )
____________________________________)_________________________________________



                  MOTION TO RECONSIDER ORDER LIFTING STAY



         Comes now, GLASSER & SHAEFFER, PC, Counsel in the above styled Chapter 13 case,

by and through undersigned counsel, and files this Motion to Reconsider Order Lifting Stay

showing to this Honorable Court the following:



         1.    This Motion to Reconsider (this “Motion”) pursuant to Bankr. Rule 9023 which

incorporates Fed. R.Civ.P. 59, and under Bankr. Local Rule 9023-1.

         2.    On April 4, 2019 this Court entered its Order (the “Order”) (Doc. No. 63). This

motion is timely filed within 14 days after the date of the Order, pursuant to Bankr. Local Ryle

9023-1.
Case 17-22337-jrs        Doc 66      Filed 04/18/19 Entered 04/18/19 12:32:09           Desc Main
                                     Document      Page 4 of 9


        3.      The Order lifted the stay in the Debtor’s pending Chapter 13 bankruptcy in order

to allow then-movant Lamar Creations Inc. (“Lamar”) to file and pursue counterclaims in a

pending case in White County Superior Court. Lamar is the defendant in Davis v. Lamar

Creations, Inc., C.A. No. 2017-cv-0194 (the “White County Case”) which involves pre-petition

claims by the Debtor.

        4.      Movant Glasser and Schaeffer, PC (and specifically counsel Mark S. Schaeffer,

Esq.) has been appointed by this Court to act as special counsel on behalf of the bankruptcy estate

to pursue Debtor’s claims in the White County Case. See the Order Granting Application to

Employ Mark S. Schaeffer as Special Counsel, dated April 3, 2018 (Doc. No. 30).

        5.      Notwithstanding the Court’s order appointing movant, and the fact that counsel for

Lamar has been actively litigating the White County Case with Schaeffer, Lamar failed to serve a

copy of its motion to lift the stay upon Glasser & Schaeffer, PC. Had special counsel been aware

of the motion to lift the stay, it would have objected to the motion, and now does so in this Motion.

Special Counsel was unaware of the existence of the prior motion until after the entry of the Order.

        6.      The grounds for this Motion are that counsel was appointed specifically to

maximize the recovery to the estate.       Lamar’s counterclaims, if allowed and successful, would

serve to offset or minimize that recovery and is therefore contrary to the intent of the prior order

and to the best interests of the estate.

        7.      Significantly, Lamar’s pre-petition claims are not collectible against Debtor, and

the Order does not allow for any such collection. The time to object to dischargeability expired

on November 27, 2018 (Doc. No. 40), and Lamar has not sought to have any claims against Debtor

declared nondishcargeable. Therefore, the forthcoming counterclaims are only relevant as setoffs

to any judgment in favor of the Debtor, and then only in the event that Debtor is successful in its
Case 17-22337-jrs       Doc 66     Filed 04/18/19 Entered 04/18/19 12:32:09              Desc Main
                                   Document      Page 5 of 9


underlying claims against Lamar. It is therefore prejudicial and inefficient to require the estate

and Schaeffer to prepare for and litigate the counterclaims unless or until the Debtor prevails in its

primary claims against Lamar.

       8.      Movant does not object to lifting the stay and proceeding to a swift trial on the

merits of any such counterclaims if and when they might become relevant to offsetting Debtor’s

recovery. However, to require Schaeffer (and indeed Lamar itself) to prepare for and try these

counterclaims would unfairly and unnecessarily burden the parties, counsel and the court in the

White County Case in such a way that the automatic stay is specifically designed to protect.

Neither Debtor nor Chapter 13 Trustee is prepared to pay for a substantive defense, and special

counsel Glasser & Schaeffer is not engaged or compensated to represent the estate’s interest in any

such counterclaims.

       9.      Had the original motion been properly served upon special counsel Glasser &

Schaeffer as a party in interest, it would have objected and been afforded a hearing on the

underlying motion to lift the automatic stay.




       WHEREFORE, Movant requests that the Court:

               (1) hear and grant this Motion; and

               (2) suspend the Order insofar as it lifted or modified the automatic stay; and

               (3) grant any other relief that the Court deems just and appropriate.




       Dated this 18th day of April, 2019
Case 17-22337-jrs   Doc 66   Filed 04/18/19 Entered 04/18/19 12:32:09     Desc Main
                             Document      Page 6 of 9


                                            Respectfully Submitted,

                                            ________/s/________
                                            Howard Slomka
                                            GA Bar # 652875
                                            Slipakoff & Slomka, P.C.
                                            Attorney for Movant
                                            2859 Paces Ferry Road, Suite 1700
                                            Atlanta, GA 30339
                                            Tel. (404) 800-4017
                                            HS@ATL.law
Case 17-22337-jrs        Doc 66     Filed 04/18/19 Entered 04/18/19 12:32:09          Desc Main
                                    Document      Page 7 of 9


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

IN RE:                              )
                                    )
PAMELA MICHELE DAVIS                )     CHAPTER 13
                                    )
            Debtor.                 )     CASE NO. 17-22337-JRS
================================)
                                    )
GLASS & SCHAEFFER, PC               )
                                    )
            Movant                  )
                                    )
v.                                  )
                                    )
LAMAR CREATIONS, INC.               )
                                    )
            Respondent              )
____________________________________)_________________________________________



                                     CERTIFICATE OF SERVICE

       This is to certify that I have this day served a copy of the within and foregoing Motion for
Reconsideration in the above styled case by depositing same in the United States mail with the
adequate postage affixed thereto to insure delivery addressed as follows:
         SEE ATTACHED LIST FOR CREDITORS

         Dated this 18th day of April, 2019

                                                     ________/s/________
                                                     Howard Slomka
                                                     GA Bar # 652875
                                                     Slipakoff & Slomka, P.C.
                                                     Attorney for Debtor
                                                     2859 Paces Ferry Road, SE
                                                     Suite 1700
                                                     Atlanta, GA 30339
                                                     Tel. (404)800-4017
                                                     HS@ATL.law
Case 17-22337-jrs   Doc 66   Filed 04/18/19 Entered 04/18/19 12:32:09   Desc Main
                             Document      Page 8 of 9
Case 17-22337-jrs   Doc 66   Filed 04/18/19 Entered 04/18/19 12:32:09   Desc Main
                             Document      Page 9 of 9
